             Case 1:18-cv-11940-AT Document 62 Filed 12/05/19 Page 1 of 4



                            UNITED STA TES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 PHARO GAIA FUND, LTD. and PHARO
 MACRO FUND, LTD.,
                                                      Case No. 19-cv-3123 (AT)
                       Plaintiffs,                    Related to 18-cv-11940 (AT)
        V.

 THE BOLIVARIAN REPUBLIC OF
 VENEZUELA,
                       Defendant.

 CASA EXPRESS CORP, as Trustee of CASA I
 EXPRESS TRUST,                        ,
                                                      Case No. 18-cv-11940 (AT)
                        Plaintiff,               I    Related to 19-cv-3123 (AT)
        V.                                       i
                                                 !
                                                 l
THE BO LIV ARIAN REPUBLIC OF                     !
                                                 I
VENEZUELA,                                       !
                                                 !
                       Defendant.
                                                 I

       DECLARATION OF JEFFREY HANLON IN SUPPORT OF PLAINTIFFS'
            CONSOLIDATED MOTION FOR SUMMARY JUDGMENT

       I, Jeffrey Hanlon, declare and state as follows:

       1.       My name is Jeffrey Hanlon. I am a Senior Partner and Chief Financial Officer at

Pharo Management, Inc., which is the U.S. investment advisor to the Plaintiffs in this case, Pharo

Macro Fund, Ltd. ("Pharo Macro") and Pharo Gaia Fund, Ltd. ("Pharo Gaia"). As Senior Partner

and CFO, I have personal knowledge of the facts set forth in this declaration because I was

personally involved in executing or overseeing the transactions referenced below. I submit this

declaration in support of Plaintiffs' consolidated motion for summary judgment.

       2.       Pharo Gaia is a Cayman Islands exempted company organized and existing under

the laws of the Cayman Islands.
             Case 1:18-cv-11940-AT Document 62 Filed 12/05/19 Page 2 of 4



       3.       Pharo Macro is a Cayman Islands exempted company organized and existing under

the laws of the Cayman Islands.

       4.       Pharo Gaia and Pharo Macro are managed by, among others, Pharo Management,

Inc., a Delaware corporation whose principal place of business is in New York, New York.

       5.       Pharo Macro is a current beneficial owner of $1,500,000 principal amount of a

series of bonds issued by Venezuela, designated ISIN USP9395PAA95 ("the 2001 Issuance of the

2018s").

       6.       Pharo Macro also is a current beneficial owner of $180,500,000 principal amount

of a separate series of bonds issued by Venezuela, designated ISIN USP97475AN08 ("the 7.75%

2019 Bonds").

       7.       Pharo Gaia is a current beneficial owner of $114,000,000 principal amount of the

7.75% 2019 Bonds.

Pharo Macro - 2001 Issuance of the 2018s

       8.       On February 15, 2018 and August 15, 2018, Venezuela failed to make contractually

mandated interest payments of 6.8125% on the $1,500,000 principal amount of the 2001 Issuance

of the 2018s beneficially owned by Pharo Macro, which amounts to $102,187.50 per interest

payment or $204,375 in total.

       9.       Venezuela has yet to make those interest payments.

       10.      On August 15, 2018, when the 2001 Issuance of the 2018s matured, Venezuela

failed to pay the $1,500,000 principal amount beneficially owned by Pharo Macro.

       11.      Venezuela has yet to make those principal payments.

       12.      On February 15, 2019 and August 15, 2019, Venezuela failed to make contractually

mandated post-maturity interest payments of 6.8125% on the $1,500,000 principal amount of the




                                                2
             Case 1:18-cv-11940-AT Document 62 Filed 12/05/19 Page 3 of 4



2001 Issuance of the 2018s beneficially owned by Pharo Macro, which amounts to $102,187.50

per interest payment or $204,375 in total.

       13.      Venezuela has yet to make those interest payments.

       14.      As a result of Venezuela's failures to meet its obligations under the 2001 Issuance

of the 2018s, Venezuela currently owes Pharo Macro: (1) $1,500,000 in missed principal

payments, and (2) $408,750 in missed interest payments.

Pharo Macro - 7.75% 2019 Bonds

       15.      On October 13, 2017, April 13, 2018, October 13, 2018, April 13, 2019, and

October 13, 2019, Venezuela failed to make contractually mandated interest payments of 3.875%

on the $180,500,000 principal amount of the 7.75% 2019 Bonds beneficially owned by Pharo

Macro, which amounts to $6,994,375 per interest payment or $34,971,875 in total.

       16.      Venezuela has yet to make those interest payments.

       17.      On October 13, 2019, when the 7.75% 2019 Bonds matured, Venezuela failed to

pay the $180,500,000 principal amount beneficially owned by Pharo Macro.

       18.      Venezuela has yet to make those principal payments.

       19.      As a result of Venezuela's failures to meet its obligations under the 7.75% 2019

Bonds, Venezuela currently owes Pharo Macro: (1) $180,500,000 in missed principal payments,

and (2) $34,971,875 in missed interest payments.

Pharo Gaia- 7.75% 2019 Bonds

       20.      On October 13, 2017, April 13, 2018, October 13, 2018, April 13, 2019, and

October 13, 2019, Venezuela failed to make contractually mandated interest payments of3.875%

on the $114,000,000 principal amount of the 7.75% 2019 Bonds beneficially owned by Pharo Gaia,

which amounts to $4,417,500 per interest payment or $22,087,500 in total.




                                                 3
             Case 1:18-cv-11940-AT Document 62 Filed 12/05/19 Page 4 of 4



       21.      Venezuela has yet to make those interest payments.

       22.      On October 13, 2019, when the 7.75% 2019 Bonds matured, Venezuela failed to

pay the $114,000,000 principal amount beneficially owned by Pharo Gaia.

       23.      Venezuela has yet to make those principal payments.

       24.      As a result of Venezuela's failures to meet its obligations under the 7.75% 2019

Bonds, Venezuela currently owes Pharo Gaia: ( 1) $114,000,000 in missed principal payments, and

(2) $22,087,500 in missed interest payments.

       I declare under penalty of perjury that the foregoing is true and correct.

       Executed: December 5, 2019

       New York, NY



                                                                         Jeffrey Hanlon
                                                                       enior Partner & CFO
                                                                     Pharo Management, Inc.




                                                 4
